
	

114 S1877 IS: To require the Attorney General to appoint a special prosecutor to investigate Planned Parenthood, and for other purposes. 
U.S. Senate
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1877
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2015
			Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require the Attorney General to appoint a special prosecutor to investigate Planned Parenthood,
			 and for other purposes. 
	
	
		1.Special Prosecutor
 (a)DefinitionsIn this section— (1)the term covered entity means any entity that—
 (A)receives Federal funds; and (B)conducts abortions or provides funds to any other entity that conducts abortions; and
 (2)the term abortion law means any Federal law relating to abortion. (b)Appointment of special prosecutorThe Attorney General shall request that the division of the court, as established under section 49 of title 28, United States Code, appoint a special prosecutor, in accordance with section 593(b) of such title 28, to—
 (1)investigate Planned Parenthood and any other covered entity, including employees of Planned Parenthood or another covered entity, to determine whether any action taken by Planned Parenthood or any other covered entity was in violation of any abortion law, including the inappropriate change of abortion procedure, the use of fetus tissue following an abortion, or the use of Federal funds for abortion; and
 (2)prosecute, if warranted, any violation discovered during the investigation conducted under paragraph (1).
				(c)Funding for special prosecutor
 (1)In generalAmounts rescinded under paragraph (2) shall be made available to the special prosecutor appointed under subsection (b), without fiscal year limitation, to carry out activities under subsection (b).
 (2)RescissionThere is hereby rescinded the unobligated balance of any Federal funds provided to the Planned Parenthood Federation of America and any affiliate State or local office.
				
